DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  “the tag nucleoside” should be replaced with “the tagged nucleoside”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the preamble states a method of sequencing a nucleic acid using a tagged nucleoside. However the claim does not indicate any steps where said tagged nucleoside is to be . 
While minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion (see ex parte Erich, 3 UsPQ2dl011, p.1011 (Bd. Pat, Applicant. Int. 1986). Clarification is required.

Additionally, the scope of “a tagged nucleoside” is unclear. The claim recites no structural limitations for the “tagged nucleoside’, but recites functional limitations "wherein the tag has been linked to the nucleoside phosphate via a Pictet Spengler reaction. This functional limitation do not set forth well-defined boundaries of the invention because they only state a problem solved or a result achieved. There is no clear-cut indication of the scope of the subject matter covered by the claim. The skilled artisan would not know which structures are encompassed by the claim because the specification does not provide guidance other than one example (Example 11). The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, “a tagged nucleoside” is defined by way of a functionally defined process (the tag has been linked to the nucleoside phosphate via a Pictet Spengler reaction) but lack a clear-cut indication of the scope of the subject matter embraced by the claim, as set forth above. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        11 May 2021